TDCJ Offender Details                                                                                    Page 1 of2


                                                                      [iii TDCJ Home    -      New Offender Search




 Offender Information Details
 I     R,eturn to$earch list   ,, J



 SID Number:                                        08017251
 TDCJ Number:                                        01744663
 Name:                                               CLARK,JERAMIAH

 Race:                                               B

 Gender:                                             M
 008:                                                1990-09-17
 Maximum Sentence Date:                              2023-03-18
 Current Facility:                                   FERGUSON

 Pr?jected Release Date:                             2023-03-18
 Parole Eligibility Date:                            2017-03-17
 Offender Visitation Eligible:                       YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                        •
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                           Offender is not scheduled for release at this time.

 Scheduled Release Type:                           Will be determined when release date is scheduled.

 Scheduled Release Location:                       Will be determined when release date is scheduled.



     Parole Review Information

 Offense History:
     Offense                          Sentence                                 Sentence (YY -MM-
                      Offense                         County     Case No.
      Date                              Date                                         DO)

     2011-03-18   I
                  AGG ROBBERY-
                        ow            2011-09-29         HARRIS 129949901010        12-00-00




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=08017251                        511112015